SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

995
CA 13-02254
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


MIDFIRST BANK, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

GABRIEL B. STORTO, DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.


FRENKEL LAMBERT WEISS WEISMAN & GORDON, LLP, BAY SHORE (MICHELLE
MACCAGNANO OF COUNSEL), FOR PLAINTIFF-APPELLANT.


     Appeal from an order and judgment (one paper) of the   Supreme
Court, Onondaga County (James P. Murphy, J.), entered May   30, 2013.
The order and judgment denied the motion of plaintiff for   leave to
reargue a prior motion to vacate an order and judgment of   dismissal.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Although plaintiff has denominated the motion giving
rise to the order and judgment on appeal as a motion to vacate the
order and judgment of dismissal previously issued by Supreme Court, we
conclude from the papers submitted in support of the motion that it
was actually a motion for leave to reargue a prior motion to vacate
the order and judgment of dismissal (see Britt v Buffalo Mun. Hous.
Auth., 115 AD3d 1252, 1252; Cronin v Hudson Chelsea Assoc., LLC, 68
AD3d 913, 913-914). “Although this second motion allegedly presented
new legal arguments, no excuse was offered as to why these additional
arguments could not have been presented in connection with
[plaintiff’s] earlier motion to vacate,” the motion was in effect a
motion for leave to reargue, and no appeal lies from an order denying
such a motion (Glowacki v Szatkowski, 198 AD2d 264, 264-265). We
therefore conclude that plaintiff’s appeal must be dismissed (see CPLR
5701 [a] [2] [viii]; Hilliard v Highland Hosp., 88 AD3d 1291, 1292-
1293; Cronin, 68 AD3d at 914).




Entered:   October 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court